· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                               JUDGMENT IN A CRIMINAL CASE
                                        v.                                    (For Offenses Committed On or After November I, 1987)


                     Sinforoso Angeles-Francisco                              Case Number: 3:19-mj-23767




  REGISTRATION NO. 89005298                                                                                   SEP l 3 2019
  THE DEFENDANT:
                                                                            CLERK US DISTRICT COURT
   IZI pleaded guilty to count(s) 1 of Complaint                         SOUTHERN DISTRICT OF CALIFORNIA
   D was found guilty to count(r~s~)-------'---------,-----------1:!2::t==~~:;::;~::::::j~:si:!:cl
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                     Nature of Offense                                                         Count Number(s)
  8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1

   D The defendant has been found not guilty on count( s)
                                    -------------------
   •     Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                    ~, TIME SERVED                         D _ _ _ _ _ _ _ _ _ days

   IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the   defendant's possession at the time of arrest upon their deportation or removal.
    D    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, September 13, 2019
                                                                            Date oflmposition of Sentence
                                                                                           r'"

                 I -~
                                                                                                i     . .       .
         .
  Received
                 DUSM
                              t.· ., t,· (
                       11J;J'!/,,,Jf/1/',
                      fl,/,(,.; .   LAu ' .f._ .                             /L.A.,\ -2 \_          :::J~
                                                                            HONORABLE RICHARD L. PUGLISI
                                                                            UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                     3: 19-mj-23767
